Citation Nr: 1114043	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter is on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Veteran filed an initial claim for a nervous disorder in February 1983.  Claims for dysthymia and a compulsive personality disorder were denied in April 1983.  In December 2002, he filed another claim for a psychiatric disorder, which was denied in April 2003 on the basis that new and material evidence had not been submitted.  He appealed and in September 2009, the Board reopened the claim and remanded for further development.  It is now ready for adjudication.

Although the Veteran filed a current claim for unspecified emotional and psychological disorders, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Further, evidence has been submitted to the file since the last supplemental statement of the case.  The Board has reviewed the additional evidence but finds that it is duplicative of evidence already considered (outpatient treatment records and a VA examination) or not relevant to the current claim (clinical records regarding hearing loss).  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The Veteran testified before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is of record.



FINDING OF FACT

An acquired psychiatric disorder was not manifest in service, was not shown for several years thereafter, and is not otherwise attributable to service; a psychosis did not become manifest to a compensable degree within a year of separation.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

After all the evidence is assembled, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflect normal psychiatric evaluations in June 1966 and September 1966.  During those evaluations, the Veteran denied nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, and/or frequent or terrifying nightmares.  He was found psychiatrically normal in a June 1968 periodic examination.  

His May 1970 separation examination revealed normal psychiatric findings.  At that time, the Veteran denied depression or excessive worry, frequent trouble sleeping, and/or frequent or terrifying nightmares but he checked "yes" when asked if he had nervous trouble of any sort; however, no further discussion or follow-up was undertaken.  

Next, post-service evidence does not reflect psychiatric complaints for several years after service discharge.  Specifically, the first notation regarding psychiatric complaints was dated in July 1977.  At that time, the Veteran reported that he was going to school and working and was run down, did not have much energy, and was a little apprehensive.  The examiner diagnosed probable mild reactive emotional fatigue.

This is the first recorded symptomatology related to a psychiatric disorder, coming some 7 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology; however, the record is clear that from basically 1980 forward, the Veteran was under fairly continuous psychiatric treatment.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In essence, the Veteran contends that he has experienced psychiatric complaints since service.  In an October 1983 RO hearing, he related that he suffered from a nervous problem in service but did not seek treatment because like other veterans he just wanted to do his job and get out.  He stated that few people knew of his difficulties but that his wife, mother and brother may have noticed some changes in him.  

In a September 2010 statement, the Veteran stated that in all honesty he could not say that the unemployment, birth of his special child, etc., did not contribute to the exacerbation of his mental and emotional problems that had already been festering before he left service.  He stated that when he sought treatment in the 1980s it was out of desperation as he was at a point where he could not hold it together.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous psychiatric symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued psychiatric symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical evaluation at the service separation examination reflected a normal psychiatric assessment.  

His in-service examination at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for 7 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported psychiatric symptoms of feeling run down and not having much energy in 1977.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Next, as the Veteran sought fairly regular psychiatric care through the 1980s, he consistently reported that it was due to family and marital discord.  He did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration; rather, he attributed his feelings to having a disabled child and the responsibilities of marriage, and those were the issues for which he was receiving on-going psychiatric care.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, the Veteran filed a VA disability compensation claim for service connection for hearing loss and tinnitus shortly after service, but did not claim service connection for a psychiatric disorder or make any mention of any psychiatric symptomatology. 

The Veteran did not report continuous post-service symptoms until he filed a second VA compensation claim for a psychiatric disorder.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements regarding his family life made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's psychiatric disorder to active duty, despite his contentions to the contrary.    

Significantly, despite on-going psychiatric care, none of his treating physicians attributed his disorder to service.  Specifically, in a November 1980 statement, the Veteran stated that had experienced emotional problems, anxiety and stress since he was discharged from service in June 1970.  He stated that his disabilities were incurred as a result of his service-connected hearing disability.  

He discussed political and economic turmoil in the country and world at large, and his Korean American wife, handicapped daughter and the birth of his son.  He filed a claim for service connection for a nervous condition (emotional disorder) in early 1983.  He stated that the nervous condition had been with him since separation from service but the treating physician did not render any specific opinion as to nexus.  

Next, private treatment records indicate that he has been treated for psychiatric disorders from 1980 to the present.  Specifically, in a December 1980 private treatment record it was noted that the Veteran had contacted their office on several occasions regarding difficulties with his daughter.  The problems revolved around the issues of non-compliance, sleep difficulties and inconsistent parenting due to marital conflicts.  The examiner stated that it was quite obvious that the Veteran was under a great deal of stress and that some of it was directly related to his daughter's difficulties.  This evidence does not support the claim because it attributed his complaints to his family situation.

The Veteran was admitted in November 1981 for the issues of anxiety and anger management, excessive responsibility, major cultural shifts and depression.  Dysthymic disorder and compulsive personality disorder were diagnosed.  A February 1982 statement from a private physician was to the effect that the Veteran had a disabled daughter which caused chronic stress leading to skin problems and stomach problems.  This evidence does not support the claim because it attributed his complaints to his daughter's disability.

An undated private treatment record indicated that his "serious problems with depression, agitation, and anxiety apparently date back to his return from the military . . . ."  At that time, depression, bitterness, marginal socialization and marital conflict was assessed.  A September 1983 letter from his private behavior specialist noted that the Veteran was very anxious and always appeared agitated.  He indicated that the Veteran's "history and behavior seemed to fit the diagnosis of PTSD."  Significantly, PTSD was not diagnosed and no further follow-up for PTSD was undertaken.

In a November 1983 lay statement, the Veteran's brother related that he observed that after the Veteran's discharge he experienced many readjustment problems in getting jobs and that he had numerous marital and family problems.  He stated that the Veteran did not have a positive outlook on life and had shown signs of mental distress.  However, there is no indication that the Veteran's brother is qualified to render a medical nexus opinion.

Next, in March 1984, a private physician assessed "atypical depression."  In May 1984, the Veteran was also assessed and treated for depression.  In May 1985, he was assessed with "chronic dysthymia."  Also that month, chronic dysthymia was assessed.  Atypical depression was also diagnosed that month.  In December 1985, he was again assessed with depression.  Records dated in the 1980s consistent indicate that the Veteran's psychiatric symptomatology was the result of his daughter's disability, his home life, and work.

Private treatment records dated during the 1990s show continued treatment for psychiatric problems.  Adjustment disorder with mixed emotional features was assessed in March 1992.  Dysthymia was assessed in December 1992, January 1993 and February 1993.  An assessment of MDD was given in March 1993 and April 1993.  Mild dysthymia mood was assessed in January 1996.  Recurrent depression was assessed in January 1997.  However, all of these treatments were consistently related to family and marital problems.

Private treatment records dated from February 2000 to April 2006 indicated regular psychological consultations and assessments of dysthymia and obsessive compulsive disorder with GAF scores ranging from 60 to 78.  A February 2000 note related that the Veteran had stress associated with his daughter and wife.  For the first time in May 2002, he associated his psychiatric complaints directly to service but the treating physician rendered no opinion as to etiology.  In January 2003, he stated that due to his past service he suffered from emotional and psychological disorders for which he required treatment.

In a June 2009 statement, Dr. N stated that the Veteran had been under his care since November 2008 and that he was being treated for recurrent depression and generalized anxiety disorder.  Major depression recurrent severe non-psychotic and general anxiety disorder were diagnosed.  However, the treating physician rendered no opinion as to etiology.

Significantly, none of these treatment records related the Veteran's psychiatric complaints directly to service.  In fact, it is apparent that the etiology of his psychiatric symptomatology was related to his post-service family and work situations.  It is clear that he was dealing with a disabled daughter and marital and financial difficulties throughout this entire period.  

At a hearing before the Board in May 2009, the Veteran asserted - for the first time - that his psychiatric disorder was due to an in-service stressor in which he witnessed deceased bodies during a rescue operation in the Philippines following an earthquake in 1968.  He reported that he saw deceased bodies and parts of bodies protruding out from under pieces of the building that had fallen.  Having experienced the earthquake himself, he testified to his fright that he easily could have been crushed like the bodies he witnessed.  The rescue operation was confirmed by a letter from his commanding officer.  

In August 2010, the Veteran underwent a VA examination to address the etiology of his psychiatric disorder.  At that time, he reported that he felt like his mental health problems started after he experienced the "earthquake thing" in service.  When asked to describe his mental health problems, he immediately began to talk about the birth of his daughter with special needs.  He reported losing some of his friends to combat in Vietnam.  He reported that he first obtained treatment for his mental health in the 1980s.  According to the Veteran, he did not seek treatment in service because of the "macho thing."  

After a review of the claims file and service treatment records and an examination of the Veteran, the examiner diagnosed dysthymia was diagnosed.  The examiner stated that the Veteran started the interview by detailing events that could potentially result in posttraumatic stress disorder (PTSD).  However, apart from sleep problems and irritability, he did not report symptoms of PTSD.  

The examiner stated that the Veteran's main problems appeared to be related to a chronic low level of depression, apparently with occasional episodes of overlying deeper depression, and with occasional anxiety which seem most consistent with a diagnosis of dysthymia.  

It was noted that the Veteran reported on more than one occasion that his problems began shortly after service.  During this period, he had trouble finding work and was in a contentious marriage to an "angry" spouse.  The examiner related that there was little concrete evidence of significant mental health problems until sometime after the birth of his special needs daughter.  Throughout the course of the examination, the Veteran very regularly discussed his emotional problems within the context of his daughter's problems.  

The VA examiner stated that the Veteran's depression and accompanying anxiety most likely had an onset after service and that these conditions seemed to have more relation to his personal life stressors than service.  Therefore, he opined that it seemed less likely than not that the depression and anxiety were related to service.  He further related that the Veteran experienced a mistrust of the system and often felt disgruntled about treatment which seemed consistent with traits of paranoid personality disorder.  However, there was insufficient evidence to support the full diagnosis.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a mental status examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Moreover, there is no contradicting medical evidence of record.  While possible PTSD was noted, it was not previously diagnosed.  Moreover, no other treating physician has associated the Veteran's psychiatric symptoms with service.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

To the extent that the Veteran has indicated that his psychiatric disorder includes PTSD, the Board finds that the evidence does not support the assertion.  In this regard, a key element to establishing service connection is to show that a veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  

The Board notes that the Veteran does not have a diagnosis of PTSD in accordance with VA regulations.  See 38 C.F.R. § 3.304(f).  At most, he has indicated possible PTSD and a September 1983 letter from his private behavior specialist stated that the Veteran's "history and behavior seemed to fit the diagnosis of PTSD" but the Board finds this statement equivocal, particularly as PTSD was not specifically diagnosed and there was no follow-up treatment or diagnosis of PTSD.  Moreover, the August 2010 VA examiner stated that apart from sleep problems and irritability, the Veteran did not report symptoms of PTSD.  

Although the Veteran has reported an event in service involving an earthquake and witnessing dead bodies, he does not have a diagnosis of PTSD.  At this time, there is no medical evidence diagnosing PTSD much less PTSD in accordance with 38 C.F.R. § 4.125.  Under these circumstances, the Board concludes that he has not met the regulatory requirements for service connection for PTSD, and that, on this basis, this component of his psychiatric claim is denied.

Furthermore, the Board acknowledges the Veteran's November 1980 statement that his psychiatric symptomatology was a result of his service-connected hearing disability.  However, the evidence is also against this claim.  In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in January 2003, the amendment is not applicable to the current claim. 

Here, the Board also finds that service connected is not warranted on a secondary basis as there is no showing that the Veteran's psychiatric disability was aggravated by, proximately due to, or the result of his service-connected bilateral hearing loss disability.  

At most, the record contains the Veteran's November 1980 statement that indicated a connection between his hearing disability and his psychiatric problems; however, while the Veteran is competent to report the onset of symptoms, such as nervousness, hearing loss, depression, and the circumstances surrounding such, he is not competent to state whether his hearing loss caused and/or contributed to his psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds that question of whether the Veteran's psychiatric disorder was caused and/or aggravated by his hearing loss disability is too complex of a medical question to lend itself to the opinion of a layperson.  Significantly, no treating physician or examiner has even remotely suggested such a connection.  As such, the record is against a finding that the Veteran's psychiatric disorder is secondary to his service connected hearing loss disability.  

In sum, the evidence deemed most probative by the Board establishes that, although the Veteran has a psychiatric disorder, it is not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2003 and May 2004 prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim.  Any questions as to the appropriate disability rating and effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  Next, a specific medical opinion pertinent to the issue on appeal was obtained in August 2010.  

The Board notes that this case was remanded in September 2009 with the directive to obtain all treatment records from the Veteran's Army Reserve unit as well as treatment records from the VA Medical Center in Decatur, Georgia.  The RO was also directed to obtain a release from the Veteran and attempt to obtain private documents from Kaiser Permanente.  

In April 2010, a formal finding on the unavailability of service treatment records for the Veteran from the Army Reserve Unit was issued.  A formal finding on the unavailability of VA Medical Center Records for the Veteran was also issued in April 2010.  The private records from Kaiser Permanente have been associated with the file.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


